—Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered December 23, 1996, which denied petitioner’s application challenging respondent university’s determination failing petitioner’s oral defense of her doctoral dissertation, and dismissed the petition, unanimously affirmed, without costs.
Most of petitioner’s allegations that respondent violated its own guidelines governing doctoral dissertations are actually attacks on respondent’s substantive evaluation of petitioner’s academic performance, and, as such, are beyond judicial review (see, Benson v Trustees of Columbia Univ., 215 AD2d 255, Iv denied 87 NY2d 808). Otherwise, the record shows that the guidelines were followed. At most, the rule requiring that a candidate’s sponsor and second reader signify that a thesis is acceptable and warrants a defense was generously construed in petitioner’s favor so as to avoid her predefense termination from the program on the possibility that, given an opportunity to formally defend her thesis, she might show its worth and vindicate her extended matriculation. We have reviewed petitioner’s other arguments and find them to be without merit.
Concur — Wallach, J. P., Rubin, Williams, Mazzarelli and Saxe, JJ.